Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to preliminary amendment filed on 12/12/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12,16,20,22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajiki et al. (4,787,346).
Regarding claims 12,22: Ajiki discloses an internal combustion engine (figures 2-4) comprising: a cylinder head (E, figure 3); a port in the cylinder head (E, figure 2); a valve in the cylinder head to open/close the port (1b); a cam shaft rotatably supported on the cylinder head (2); a cam provided on the cam shaft (3,5); a compression coil spring supported on the cylinder head (26); a rocker arm including a first arm and a 
Regarding claim 16: Ajiki discloses the cylinder head includes a hole (24); and at least a portion of the compression coil spring, at least a portion of the shaft, and at least a portion of the retainer are located inside the hole (figure 3).
Regarding claim 20: Ajiki discloses a valve spring retainer secured to the valve (15); and a valve spring defining a second compression coil spring and that includes a first spring end portion supported on the cylinder head and a second spring end portion supported on the valve spring retainer (17); wherein a winding diameter of the compression coil spring is smaller than a winding diameter of the valve spring (25,17).
Claims 12,16,20,22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP901 (JP2016-94901).
Regarding claims 12,22: JP901 discloses an internal combustion engine (figures 2-4) comprising: a cylinder head (12); a port in the cylinder head (adjacent 13); a valve in the cylinder head to open/close the port (13); a cam shaft rotatably supported on the cylinder head (16); a cam provided on the cam shaft (16a); a compression coil spring supported on the cylinder head (23); a rocker arm including a first arm and a second arm, the first arm including a supported portion pivotally supported on the cylinder head and an abutting portion that abuts on the valve (18s), the second arm including a contact portion that contacts with the cam and a spring force receiver that receives a force of the compression coil spring, the second arm being pivotally supported on the first arm (18p); a connector that removably connects the first arm and the second arm (19); and a shaft located on an inner side of the compression coil spring and that extends along a winding axis of the compression coil spring (23).
Regarding claim 16: JP901 discloses the cylinder head includes a hole (12); and at least a portion of the compression coil spring, at least a portion of the shaft, and at least a portion of the retainer are located inside the hole (figure 3).
Regarding claim 20: JP901 discloses a valve spring retainer secured to the valve (adjacent 13a); and a valve spring defining a second compression coil spring and that includes a first spring end portion supported on the cylinder head and a second spring end portion supported on the valve spring retainer (spring adjacent 13a); wherein a winding diameter of the compression coil spring is smaller than a winding diameter of the valve spring (figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20,22 are rejected under 35 U.S.C. 103 as being unpatentable over Ajiki et al. (4,787,346) in view of Kodama et al. (4,615,307).
Regarding claims 12,13,22: Ajiki discloses an internal combustion engine (figures 2-4) comprising: a cylinder head (E, figure 3); a port in the cylinder head (E, figure 2); a valve in the cylinder head to open/close the port (1b); a cam shaft rotatably supported on the cylinder head (2); a cam provided on the cam shaft (3,5); a compression coil spring supported on the cylinder head (26); a rocker arm including a first arm and a second arm, the first arm including a supported portion pivotally supported on the cylinder head and an abutting portion that abuts on the valve (7 or 8), the second arm including a contact portion that contacts with the cam and a spring force receiver that receives a force of the compression coil spring, the second arm being pivotally supported on the first arm (9); a connector that removably connects the first arm and the second arm (32,33); and a shaft located on an inner/outer side of the compression coil spring and that extends along a winding axis of the compression coil spring (27/28); the shaft includes a first shaft end portion, and a second shaft end portion located on a side of the second arm relative to the first shaft end portion (28); and the internal combustion engine further includes a spring seat that is provided at the first shaft end portion of the shaft and receives the compression coil spring (27).
Ajiki fails to disclose an inner shaft that extends all the way to the second arm.  
However, Kodama teaches an inner shaft/outer spring arrangement (21,31).

Regarding claim 14: Ajiki as modified above discloses the claimed invention as recited above and Ajiki further discloses the compression coil spring includes a first end portion, and a second end portion located on a side of the second arm relative to the first end portion (figure 3); and the internal combustion engine further includes a retainer including a top plate portion and a tube portion, the top plate portion is supported on the second end portion of the compression coil spring and is in contact with the spring force receiver of the second arm, and the tube portion extends from the top plate portion toward the compression coil spring along an axial direction of the shaft (28, 21).
Regarding claim 15:  Ajiki as modified above discloses the claimed invention as recited above and Ajiki further discloses when the first arm and the second arm are connected by the connector and the valve is closed (figure 4), a portion of the tube portion of the retainer is located on a side of the second shaft end portion relative to the first shaft end portion and on a side of the first shaft end portion relative to the second shaft end portion (figure 3).
Regarding claim 16: Ajiki discloses the cylinder head includes a hole (24); and at least a portion of the compression coil spring, at least a portion of the shaft, and at least a portion of the retainer are located inside the hole (figure 3).

Regarding claim 18: Ajiki discloses the cylinder head includes a hole (24); and at least a portion of the compression coil spring and at least a portion of the shaft are located inside the hole (figure 3).
Regarding claim 19: Ajiki discloses a pitch of the compression coil spring is constant (23).
Regarding claim 20: Ajiki discloses a valve spring retainer secured to the valve (15); and a valve spring defining a second compression coil spring and that includes a first spring end portion supported on the cylinder head and a second spring end portion supported on the valve spring retainer (17); wherein a winding diameter of the compression coil spring is smaller than a winding diameter of the valve spring (25,17).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746